       IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION
LEROY THOMAS,

              Plaintiff,

v.                                         Case No. 4:18cv421-MW/CAS

GENERAC POWER SYSTEMS
INCORPORATED,

            Defendant.
_________________________/

              ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 7, and has also reviewed de novo Plaintiff’s Motion for

Reconsideration, construed by this Court as objections to the report and recommendation, ECF

No. 11. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Plaintiff’s objections, as

this Court’s opinion. The Clerk shall enter judgment stating, “This case is DISMISSED and the

Complaint REMANDED to the Third Judicial Circuit of the State of Florida, Madison County,

Florida. All pending motions are DENIED.” The Clerk shall close the file.

      SO ORDERED on October 9, 2018


                                           s/ MARK E. WALKER
                                           Chief United States District Judge
